



COURT OF APPEAL FOR ONTARIO

CITATION: Chirico v. Szalas, 2016 ONCA 586

DATE: 20160722

DOCKET: C60439 & M45948

Doherty, Epstein and Miller JJ.A.

BETWEEN

Jim Chirico Medical Health Officer North Bay
    Parry Sound District Health Unit

Moving
    Party

(Appellant/Responding Party)

and

Rob Szalas

Responding
    Party

(Respondent/Moving Party)

Christian Tremblay, for the appellant/responding party

Jonathane Ricci, for the respondent/moving party

Heard: February 4, 2016

On appeal from the order of Justice Paul U. Rivard of the
    Superior Court of Justice, dated April 7, 2015.

Epstein J.A.:

[1]

The respondent, Rob
    Szalas, owns a Doberman Pinscher. The dog bit people on a number of occasions.
    After the fourth bite incident, Dr. Jim Chirico, Medical Health Officer, North
    Bay Parry Sound District Health Unit, ordered Mr. Szalas to relinquish the dog
    to the North Bay Humane Society (the Humane Society) to be euthanized (the Euthanasia
    Order). Mr. Szalas appealed the order and sought a stay. On consent, an
    interim order was made, (the Consent Interim Order) allowing Mr. Szalas to
    keep the dog with him pending the appeal. The order was subject to certain
    conditions designed to keep the public safe from the dogs aggression. Mr.
    Szalas was alleged to have breached the more serious of these conditions and,
    pursuant to the provisions of the Consent Interim Order, was required to turn
    the dog over to the Humane Society. Mr. Szalas refused to do so.

[2]

A further interim
    order (the Interim Order) was made, giving Mr. Szalas a deadline for the
    return of the dog and providing that failure to comply with the deadline would
    result in the dismissal of his appeal. Mr. Szalas failed to comply with the
    deadline. His appeal of the Euthanasia Order was dismissed.

[3]

A representative of
    the Society for the Prevention of Cruelty to Animals (the SPCA) came to Mr.
    Szalas residence to retrieve the dog to put it down. Mr. Szalas again refused
    to relinquish the dog.

[4]

The appellant brought
    a motion for contempt of the Euthanasia Order. The motion judge held that the
    evidence did not support a finding that Mr. Szalas failed to comply with the
    specific term relating to his obligation to relinquish the dog to the Humane
    Society, and dismissed the motion.

[5]

On appeal, Dr.
    Chirico submits that the motion judge erred by taking a formalistic approach to
    the issue of whether Mr. Szalas complied with the terms of the Euthanasia
    Order. Dr. Chirico argues that Mr. Szalas should be found in contempt for
    failure to comply with the intent of the order when he refused to turn the dog
    over to the SPCA.

[6]

Mr. Szalas moves to
    quash the appeal on the basis that the order dismissing the motion for contempt
    is interlocutory and accordingly this court lacks jurisdiction. If this court
    finds that it does have jurisdiction, Mr. Szalas submits that, on this record,
    there is no reason to interfere with the motion judges conclusion that, given
    the wording of the Euthanasia Order, a finding of contempt is unavailable.

[7]

For the reasons that
    follow, I am of the view that the order under appeal is final and therefore
    this court has jurisdiction.

[8]

I am also of the view
    that the motion judge erred by failing to appreciate that an order for contempt
    is available where the evidence supports a finding that the alleged contemnor
    failed to follow the spirit of the order. By not giving up possession of his
    dog to be euthanized, Mr. Szalas did just that.

[9]

I would therefore
    allow the appeal, find Mr. Szalas in contempt and remit the matter back to a
    local judge of the Superior Court, other than the motion judge, to permit Mr.
    Szalas to attempt to purge his contempt and then to determine the appropriate
    sanction.

BACKGROUND
    IN BRIEF

[10]

Between February 22,
    2013 and October 14, 2014, the dog bit four individuals. The bites were
    unprovoked. An order relating to each bite incident was served on Mr. Szalas. These
    orders required the dog to be quarantined for a period of time. Mr. Szalas did
    not appeal the orders.

[11]

Based on these
    orders, it was determined that the dog was a health hazard within the meaning
    of s. 1(1) of the
Health Protection and Promotion Act
, R.S.O. 1990, c. H.7
    (the HPPA). As a result, on October 30, 2014, Dr. Chirico signed the
    Euthanasia Order under s. 13 of the HPPA. The order required Mr. Szalas to
    relinquish the [dog] to the [Humane Society] to be euthanized. On the same
    day Dr. Chirico asked the Humane Society to seize and destroy the animal.

[12]

Mr. Szalas surrendered
    his dog to the Humane Society and appealed the Euthanasia Order. On December
    18, 2014, Mr. Szalas and Dr. Chirico entered into the Consent Interim Order. This
    order provided, among other things, that pending the appeal the dog would be
    released to Mr. Szalas to be kept in his residence at all times except for
    three walks per day during scheduled time periods and during which the dog
    would be on a leash and muzzled.

[13]

Paragraph 12 of the
    Consent Interim Order provided that if a minor breach was proven, such as if
    the dog were being walked during an unauthorized time, the dog was to be
    returned to the Humane Society. However, in such circumstances, the appeal from
    the Euthanasia Order would still be heard notwithstanding the breach. The dog
    would be confined pending the hearing before the Board unless the motion
    alleging the breach was dismissed. In such case, the dog would be returned to
    Mr. Szalas pending the Boards hearing of the appeal.

[14]

Paragraph 13 of the
    Consent Interim Order dealt with more serious breaches such as the dog being at
    large without a leash and without a muzzle. In the event that such a breach
    were proven, Mr. Szalas appeal would be dismissed and the dog would be
    destroyed.

[15]

The terms of the
    Consent Interim Order were approved by the Health Services Appeal and Review
    Board (the Board) and incorporated into an Order for Stay dated December
    19, 2014.

[16]

On December 22, 2014,
    the dog was observed with Mr. Szalas in a store in North Bay. The dog was not
    on a leash and was not muzzled. The person who saw the dog took photographs of
    the dog and provided them to Dr. Chirico, together with a sworn affidavit
    detailing what she saw.

[17]

On December 29, 2014,
    based on the breach of a serious term of the Consent Interim Order, Dr. Chirico
    moved for a dismissal of Mr. Szalas appeal and destruction of the dog.

[18]

Dr. Chirico requested
    the return of the dog pending the determination of whether the Consent Interim
    Order had been breached. Mr. Szalas refused to give up his dog. In fact he had arranged
    to have it taken to the United States.

[19]

As a result of Mr.
    Szalas failure to turn over the dog, the Board made the Interim Order on
    December 31, 2014 requiring Mr. Szalas to immediately return and/or surrender
    the dog to the care of the [Humane Society or the SPCA]. The order provided
    that failure to surrender the dog by 12:00 noon on January 2, 2015 may result
    in the dismissal of [Mr. Szalas appeal]. At the request of Mr. Szalas then
    lawyer, the Interim Order was later amended to require the dogs return no
    later than noon on January 3, 2015 (the Amending Order).

[20]

Mr. Szalas did not
    surrender the dog in accordance with the Amending Order. As a result, on
    January 9, 2015, the Board ordered that Mr. Szalas appeal be dismissed (the
    Dismissal Order). The Dismissal Order was served on Mr. Szalas on January 13,
    2015. Mr. Szalas was also put on notice that failure to return the dog would
    result in the enforcement of the Euthanasia Order and a motion for contempt.

[21]

The authorities were
    then told that the dog was no longer in the jurisdiction.

[22]

Dr. Chirico brought a
    motion for contempt of the Euthanasia Order.

THE
    MOTION JUDGES DECISION

[23]

The motion judge
    found that he had no doubt that Mr. Szalas was behaving in a wilful and
    deliberate way when he sent the dog to the States, as he alleges, and he did it
    to  so as to avoid complying with the [Euthanasia Order].

[24]

However, the motion
    judge found that the order was clear that Mr. Szalas was required to
    relinquish his dog to the [Humane Society]. He held that there was no
    evidence before the Court that [Mr. Szalas] was ever asked by the Humane
    Society to relinquish his dog. Rather, there was one approach made to him to
    relinquish his dog, but that was by the [SPCA].

[25]

The motion judge
    reasoned that as there had not been proof beyond a reasonable doubt that Mr.
    Szalas had refused to relinquish his dog to the Humane Society as required by
    the [Euthanasia Order], an order for contempt was not available. On this basis
    the motion judge dismissed the motion.

[26]

The motion went on to
    say that he had no doubt that Mr. Szalas tried to circumvent the [Euthanasia
    Order] and in spite of the lack of proof beyond a reasonable doubt that I have
    referred to, I am satisfied on the material before me that Mr. Szalas was
    acting very deliberately and willfully in delaying the process to prevent being
    required to relinquish his dog to the Humane Society. The motion judge went on
    to admonish Mr. Szalas that the dismissal of the contempt motion should not be
    seen as a licence to have the dog brought back to North Bay, as the dog would
    continue to be subject to destruction orders.

ISSUES

[27]

This appeal raises
    two issues:

i.

whether this court has jurisdiction over the appeal; and

ii.

if so, whether the motion judge erred in dismissing the contempt motion.

ANALYSIS

1.
    Does this Court have Jurisdiction over this Appeal?

The
    Parties Positions

[28]

Dr. Chirico submits
    that the Euthanasia Order, which enables a health officer to direct the
    destruction of an animal, became final on January 9, 2015, when Mr. Szalas
    failed to challenge the dismissal of his appeal. Dr. Chirico contends that in
    these circumstances, an order disposing of a motion for contempt for failing to
    comply with such an order, whether by a finding of contempt or a dismissal of
    the motion, is final given there is nothing left to be determined between the
    parties.

[29]

Mr. Szalas, relying
    on this courts decisions in
Simmonds v. Simmonds
, 2013 ONCA 479, 117
    O.R. (3d) 479, and
The Catalyst Group Inc. v. Moyse
, 2015 ONCA 784, 127
    O.R. (3d) 625, argues that the dismissal of a motion for contempt is
    interlocutory. Thus an appeal lies to the Divisional Court, with leave,
    pursuant to s. 19(1)(b) of the
Courts of Justice Act, R.S.O. 1990,
    c. C.43
.

General
    Legal Framework

[30]

The classic statement
    on the distinction between a final and interlocutory order appears in this
    courts decision in
Hendrickson v. Kallio
, [1932] O.R. 675, at
    p. 678:

The interlocutory order from which there is no appeal is an
    order which does not determine the real matter in dispute between the parties 
    the very subject matter of the litigation, but only some matter collateral. It
    may be final in the sense that it determines the very question raised by the
    application, but it is interlocutory if the merits of the case remain to be
    determined.

[31]

The court approved
    the following test for determining whether an order is final or interlocutory,
    at p. 680:

It seems to me that the real test for determining this question
    ought to be this. Does the judgment or order as made finally dispose of the
    rights of the parties? It if does, then I think it ought to be treated as a
    final order, but if it does not it is then, in my opinion, an interlocutory
    order.

[32]

In
Ball v.
    Donais
(1993), 13 O.R. (3d) 322 (C.A.), this court added a gloss to the distinction
    drawn in
Hendrickson
between a final and an interlocutory order. The court
    held that an order that does not finally dispose of the rights of the parties,
    but that finally disposes of an issue raised by a defence, and thereby deprives
    the defendant of a substantive right that could be determinative of the entire
    action (such as a statutory limitation period defence), is a final order.

[33]

The
Hendrickson
distinction
    between final and interlocutory orders was further refined in
Buck
    Brothers Ltd. v. Frontenac Builders Ltd.
(1994), 19 O.R. (3d) 97 (C.A.). In that
    case, Morden A.C.J.O. held that an order disposing of an application under r.
    14 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, is a final
    order because it ends the particular proceeding before the court. This is so
    even if the order in question does not finally resolve the entire dispute
    between the parties. The critical question is whether the order resolves the
    matter in dispute in the application, and not some other proceeding that may be
    ongoing.

[34]

The character of an
    order is determined by its legal effect, rather than the nature of the motion
    that brought it about. Categorizing an order as final or interlocutory does not
    turn on the particular circumstances of the plaintiff or defendant who is
    affected by the order. As Morden A.C.J.O. explained in
Laurentian
    Plaza Corp. v. Martin
(1992), 7 O.R. (3d) 111 (C.A.), at p. 116:

The question of categorization which determines access to
    appellate review must be decided on the basis of the legal nature of the order
    and not on a case by case basis depending on the application of the order to
    the facts of a particular case. As I have indicated, jurisdictional rules
    should be as clear as possible and their application should not be beset with
    factual disputes which themselves may be protracted and difficult to resolve.

[35]

An interlocutory
    motion may produce an order that is either final or interlocutory. Moreover,
    different motions can result in either a final or an interlocutory order.

Contempt
    Motions

[36]

It may be fair to say
    that this courts decisions relating to whether dispositions of motions seeking
    a contempt order are final or interlocutory are not a model of clarity. However,
    in my view, the order under appeal is a final order. I come to this conclusion
    based on the following review of this courts decisions on this issue.
[1]

[37]

For context, I start
    with motions in which the court has found a party to be in contempt of court.

[38]

In
Bush v.
    Mereshensky
,
    2007 ONCA 679, 229 O.A.C. 200, at para. 10, this court indicated that it had
    consistently held that a finding of contempt is a final order.
Bush
has since been
    relied upon for the principle that a finding of contempt is considered to be a
    final order (see
Mantella v. Mantella
, 2009 ONCA 194, 246 O.A.C. 386, at
    para. 17;
Leeming v. Leeming
, 2016 ONSC 1835 (Div. Ct.), at para. 16).

[39]

I now turn to orders,
    such as the one under appeal, in which the motion for contempt has been
    dismissed.

[40]

In
International
    Beverage Dispensers Union, Local 280 v. Kilgoran Hotels Ltd.
, [1970] O.J. No. 389
    (C.A.), a grievor, who had been fired from his job, obtained judgment from the
    arbitration board ordering his reinstatement to his prior position. The
    respondent hotel refused to reinstate him to that position. The appellant
    unions motion for an order finding the respondent in contempt was
    unsuccessful. The respondent appealed to this court. The question arose as to
    whether the order under appeal was final or interlocutory.

[41]

The court in
Kilgoran
determined that the
    order was final, stating, at para. 11:

Applying what we understand to be the principles set out in the
    case of
Hendrickson v. Kallio
[1932] O.R. 675 and the comments thereon
    in
Roblin v. Drake
[1938] O.R. 711, we are all of the view that the
    order of Parker, J. determines the real matter in dispute between the parties
    in these proceedings; in other words, to use the language of Mr. Justice Middleton
    in the Hendrickson case, "the very subject matter of the litigation".
    It does not deal with a collateral matter as that term is used in cases.
The
    order is not one which might be said to be a decision made during the course of
    proceedings but rather is one which finally disposes of the rights of the
    appellant to enforce the award which it claims to be entitled to enforce
and we have come to that conclusion without taking into account what other
    order might have been made by Mr. Justice Parker. On the present state of the
    authorities that probably is quite irrelevant. [Emphasis added.]

[42]

The case of
Bassels
    Lunch Ltd. v. Kick et al.
,
    [1936] 4 D.L.R. 106 (Ont. C.A.), also involved an appeal from the dismissal of
    a contempt motion. There, the appellant had alleged that the respondents had
    continued to picket the appellants restaurant despite an injunction order
    restraining them from doing so. In deciding that the order in question was
    final as opposed to interlocutory, the court explained, at p. 110:

This objection cannot be given effect to; such cases as
Jarmain
    v. Chatterton
(1882), 20 Ch.D. 493 and others discussed by the late
    Chancellor in
Millar v. Macdonald
(1892), 14 P.R. (Ont.) 499,
    effectually dispose of the question. Moreover the facts of the case plainly
    show that the order is final and not interlocutory. The respondents are not
    parties to the action;
no proceedings are taken against them except one to
    stop their interfering with the plaintiff's business
; the order appealed
    from denies the plaintiff this relief, finally and absolutely;
there is
    nothing more to be done about it but to have the order reversed
, so that
    the plaintiff may have the only relief sought. [Emphasis added.]

Application

[43]

In my opinion, this courts
    decisions establish that whether an order disposing of a motion for contempt,
    either by dismissing the motion or finding contempt, is final or interlocutory
    depends on the circumstances surrounding the order. In cases where there are no
    ongoing proceedings and therefore the party seeking a contempt order has no
    other means of obtaining relief arising out of a failure to abide by the terms
    of an order, then an order disposing of a motion for contempt  either a
    dismissal or a finding of contempt  is a final order.

[44]

This conclusion is
    consistent with the approach taken in the decisions upon which Mr. Szalas
    relies in which orders dismissing a motion for contempt have been held to be
    interlocutory. A brief review of the context in those cases is helpful.

[45]

In
Simmonds,
at paras. 4-5, this
    court agreed with the respondent that because the motion judge dismissed the
    motion for contempt, the motion judges order is interlocutory and not binding
    on the trial judge. In that case, the appellant had sought to have the respondent
    held in contempt for failure to provide specified disclosure as to her income
    loss claim arising from a motor vehicle accident.

[46]

Similarly, in
Catalyst
    Capital
at
    para. 15, the court concluded that [i]n the circumstances of [that] appeal,
    the principle in
Simmonds
[applied]. Lauwers J.A. noted, at para. 14,
    that [w]hile the finding that Mr. Moyse was not in contempt may not itself by
    re-litigated, barring some new revelation, all of the factual issues between
    the parties may be fully and exhaustively explored at any discovery and at the
    trial. In that case, Catalyst had contended that Moyse was in contempt of an
    interim consent order for injunctive relief.

[47]

What is significant
    is that in both
Simmonds
and
Catalyst Capital
, the contempt motion
    was dismissed during the course of proceedings that were ongoing. The
    disposition of the motion for contempt did not finally dispose of the rights of
    the moving party to enforce an order to which the party claimed to be entitled.

Conclusion
    on jurisdiction

[48]

Here, unlike in
Simmonds
and
Catalyst
    Capital
,
    there are no longer any ongoing proceedings. The only outstanding issue is Dr.
    Chiricos right to enforce the Euthanasia Order. As such, in the circumstances
    of this case, I am of the view that the order under appeal, disposing of the
    motion for contempt, is final. This court has jurisdiction to hear the appeal.

[49]

I would therefore
    dismiss the motion to quash the appeal.

2.
    Did the Motion Judge Err in Dismissing the Motion for Contempt?

The
    Parties Positions

[50]

Counsel for Dr.
    Chirico argues that the motion judge, in dismissing the motion for contempt,
    erred by relying on a technicality. The Euthanasia Order was clear  Mr. Szalas
    was required to turn the dog over to the authorities so it could be euthanized.
    Under any interpretation of the order, Mr. Szalas failed to comply and should
    have been found in contempt.

[51]

Mr. Szalas argues
    that the motion judge did not err in finding that the third branch of the test
    for contempt was not met. There was no proof beyond a reasonable doubt that Mr.
    Szalas refused to relinquish his dog to the Humane Society as required by the
    terms of the Euthanasia Order. This order was complied with both in letter and
    in spirit. The dog was initially surrendered pursuant to that order. Furthermore,
    the order does not bind Mr. Szalas in respect to the SPCA.

General
    Legal Framework

[52]

The test for civil contempt
    is well established. The order must be clear and unequivocal, the failure or
    refusal to comply with the order must be deliberate, and the failure or refusal
    to comply with the order must be proved beyond a reasonable doubt:
Boily
    v. Carleton Condominium Corporation 145
, 2014 ONCA 574, 121 O.R. (3d) 670, at para
    32.

[53]

The test is not in
    issue. What is in issue is the manner in which the conduct of the alleged
    contemnor should be analyzed in relation to the requirements of the order.

[54]

This court has
    rejected a formalistic interpretation of the relevant order. It is clear that a
    party subject to an order must comply with both the letter and the spirit of
    the order:
Ceridian Canada Ltd. v. Azeezodeen
, 2014 ONCA 656, at
    para. 8. That party cannot be permitted to hide behind a restrictive and
    literal interpretation to circumvent the order and make a mockery of it and the
    administration of justice:
Boily
, at para. 58;
Sweda Farms Ltd. v.
    Ontario Egg Producers
,
    2011 ONSC 3650, at para. 21.

Application

[55]

I will first deal
    with Mr. Szalas argument that he complied with the Euthanasia Order by
    relinquishing the dog to the Humane Society prior to entering into the Consent
    Interim Order.

[56]

It is true that Mr.
    Szalas did initially comply with the Euthanasia Order by turning the dog over
    to the Humane Society. However, that compliance does not immunize Mr. Szalas
    from the consequences of breaches of subsequent interim orders. Those breaches
    had the effect of reinstating Mr. Szalas obligations under the Euthanasia
    Order. This required Mr. Szalas to relinquish the dog. His failure to do so was
    properly the subject of Dr. Chiricos motion for contempt.

[57]

I will next deal with
    the broader question of Mr. Szalas compliance with the letter and spirit of
    the Euthanasia Order.

[58]

With respect, I am of
    the view that the motion judge erred in approaching the motion for contempt in
    the narrow fashion that he did. As set out above, this court has rejected such
    a formalistic approach. Simply put, the days are long gone when someone subject
    to a court order can get away with circumventing it by relying on a benign
    technicality. To allow that to happen would be disrespectful of the order and
    of the administration of justice.

[59]

The Euthanasia Order
    was clear. Mr. Szalas had to give up his dog to be put down.  The precise
    modality  either by the Humane Society or the SPCA  was unimportant.  Despite
    the clarity of the intent of the order, Mr. Szalas did not bring the dog to the
    Humane Society to have it euthanized. He did not relinquish the dog to the SPCA
    when they attended at his home. As Dr. Chirico put it  under any
    interpretation of the order, Mr. Szalas failed to comply with it.

[60]

In my view the motion
    judge erred by not finding contempt despite concluding that Mr. Szalas intent
    was to frustrate the intent of the Euthanasia Order, which was to arrange for
    the dog to be destroyed in order to protect the public. Mr. Szalas did in fact
    frustrate the order by having the dog moved out of the country. And Mr. Szalas
    conduct throughout, including his secreting the dog out of the reach of the
    authorities and then relying on a literal and narrow interpretation to avoid
    being held to account, displayed an utter disregard for the intent of the
    Euthanasia Order.

[61]

I would add that
    while Dr. Chirico only relied on the Euthanasia Order in support of his motion
    for contempt, in my view Mr. Szalas demonstrated blatant contempt for the administration
    of justice by ignoring repeated orders and demands to surrender the dog.

DISPOSITION

[62]

For these reasons, I
    would allow the appeal and set aside the order of the motion judge. I would
    find Mr. Szalas in contempt and remit the matter back to a local judge of the
    Superior Court to allow him to attempt to purge his contempt and to determine
    the appropriate sanction.

[63]

I would award Dr.
    Chirico his costs of this appeal.  In accordance with the submissions of Dr.
    Chirico, I would fix costs of the appeal in the amount of $1500, including
    disbursements and applicable taxes.

[64]

If Dr. Chirico seeks
    costs of the motion, I would allow the parties to make brief submissions as to
    these costs, within 10 days.

Released: DD (July 22, 2016)

Gloria Epstein J.A.

I agree Doherty
    J.A.

I agree B.W. Miller
    J.A.





[1]
I note that counsel for Dr. Chirico relied on decisions from the British
    Columbia Court of Appeal in argument; however, the approach in British Columbia
    differs from that in Ontario. In my opinion, this provinces jurisprudence is
    sufficient to establish that the order in question is final.


